Campbell, C. J., and Holt, Hudgins and Chinn, JJ.,

concurring:

In actions for malicious prosecution, in order for the plaintiff to prevail he must show both malice and want of probable cause. Positive proof of malice is frequently difficult if not impossible. The motives which move the hearts of men are seldom susceptible of positive proof, and so of necessity we are sometimes compelled to resort to secondary evidence. Men are judged by the things they do, and out of these conditions has grown a rule which we have approved and adopted. It is thus stated in Womack v. Circle, 32 Gratt. (73 Va.) 324, 332:
“It is well settled that to maintain this action, both malice *210and want of probable cause must be shown, and the onus is on the plaintiff to prove both.
“Malice may be implied from want of probable cause; but not necessarily. In the celebrated case of Johnstone v. Sutton, 1 Durn. & East. p. 544, Lord Mansfield and Lord Loughborough said, “From the want of probable cause malice may be, and most commonly is, implied. But that must be shown by the plaintiff.”
This rule, so frequently stated, is, as we understand it, still the law in Virginia.
In concurring in the court’s judgment, we would.make it clear that the weight of evidence which attaches to a want of probable cause is not to be diminished. A jury may still find that malice has been proven by want of probable cause, and give judgment accordingly.
See note by Judge Freeman to Ross v. Hixon, 46 Kan. 550, 26 Pac. 955, 26 Am. St. Rep. 123, 151; Virginia Elec. & Power Co. v. Wynne, 149 Va. 882,141 S. E. 829.